          Case 2:20-cv-01634-KJN Document 21 Filed 08/26/21 Page 1 of 3


1    Jared Walker (SB#269029)
     P.O. Box 1777
2    Orangevale, CA 95662
     T: (916) 476-5044
3    F: (916) 476-5064
     jared@jwalker.law
4

5    Attorney for Plaintiff,
     MICHAEL JOSEPH CAVE
6

7                               IN THE UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9    MICHAEL JOSEPH CAVE,                               Case No.: 2:20-cv-01634-KJN
10            Plaintiff,
                                                        STIPULATION AND ORDER FOR THE
11                         v.                           AWARD OF ATTORNEY FEES PURSUANT
                                                        TO THE EQUAL ACCESS TO JUSTICE
12   KILOLO KIJAKAZI,                                   ACT, 28 U.S.C. § 2412
     Acting Commissioner of the Social Security
13   Administration,
14             Defendant.
15

16          IT IS HEREBY STIPULATED by and between the parties through their undersigned

17   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees, expenses, and

18   costs in the above-entitled action in the amount of $7,065.63, which total amount the parties

19   stipulate consists of $6,644.3 in fees and $21.30 in expenses under the Equal Access to Justice Act

20   (EAJA), 28 U.S.C. § 2412(d), together with $400.00 in costs as authorized by 28 U.S.C. §§ 1920,

21   2412(a). This amount represents compensation for all legal services and expenses incurred on

22   behalf of Plaintiff by counsel in connection with this civil action.

23          Upon the Court’s issuance of an order granting EAJA fees to Plaintiff, the government will

24   determine the issue of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue

25   v. Ratliff, 560 U.S. 586, 597-598 (2010), the ability to honor the assignment will depend on if the

26   fees are subject to any offset allowed under the United States Department of the Treasury’s Offset

27   Program. After the order for EAJA fees is entered, the government will determine whether they are

28   subject to any offset.


                                  STIPULATION AND ORDER FOR
                            AWARD UNDER EQUAL ACCESS TO JUSTICE ACT
          Case 2:20-cv-01634-KJN Document 21 Filed 08/26/21 Page 2 of 3


1           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

2    that Plaintiff does not owe a federal debt, then the government will cause the payment of fees to be

3    made directly to Plaintiff’s attorney, LAW OFFICE OF JARED T. WALKER, P.C., pursuant to the

4    assignment executed by Plaintiff. Any payments made to Plaintiff will be delivered to JARED T.

5    WALKER.

6           This stipulation constitutes a settlement of Plaintiff’s request for EAJA attorney fees and

7    does not constitute an admission of liability on the part of defendant under the EAJA or otherwise.

8    Payment of the agreed amount will constitute a complete release from, and bar to, any and all claims

9    that Plaintiff and/or Plaintiff’s attorney, including LAW OFFICE OF JARED T. WALKER, P.C.,

10   may have relating to EAJA attorney fees in connection with this action.

11          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

12   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.

13   Dated: August 25, 2021                      Respectfully submitted,

14                                               /s/ Jared Walker
                                                 JARED T. WALKER,
15                                               Attorney for Plaintiff
16   SO STIPULATED:
17                                               PHILLIP A. TALBERT
                                                 Acting United States Attorney
18                                               DEBORAH LEE STACHEL
19                                               Regional Chief Counsel, Region IX
                                                 Social Security Administration
20
                                         By:     /s/ *Marcelo N. Illarmo
21                                               MARCELO N. ILLARMO
                                                 (*authorized by e-mail on 8/25/2021)
22                                               Special Assistant United States Attorney
23
                                                 Attorneys for Defendant
24

25

26

27

28
                                           -2-
                               STIPULATION AND ORDER FOR
                         AWARD UNDER EQUAL ACCESS TO JUSTICE ACT
           Case 2:20-cv-01634-KJN Document 21 Filed 08/26/21 Page 3 of 3


1                                                ORDER
2           Based upon the parties’ Stipulation for Award of Attorney Fees pursuant to the Equal Access

3    to Justice Act (EAJA),

4           IT IS ORDERED that Plaintiff is awarded $6,665.63 (consisting of $6,644.33 in fees and

5    $21.30 in expenses) under 28 U.S.C. § 2412(d), and $400.00 in costs as authorized by 28 U.S.C.

6    §§ 1920 and 2412(a), for a total amount of $7,065.63 awarded to plaintiff pursuant to this Order,

7    inclusive of all amounts claimed, subject to and in accordance with the terms of the parties’

8    foregoing Stipulation.

9    Dated: August 26, 2021

10

11
     cave.1634
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -3-
                               STIPULATION AND ORDER FOR
                         AWARD UNDER EQUAL ACCESS TO JUSTICE ACT
